Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-12 and 16-20 are drawn to a data processing method and system for generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model, classified in CPC class G06K, subclass 9/00711.  
II.	Claims 13-15 are drawn to a data processing method for receiving tag information indicating an attention vehicle model of a target person sent by a server and displaying the tag information on a first interface, classified in CPC class G06Q, subclass 50/30.

3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model. Subcombination II has a separate utility such as receiving tag information a data processing method, comprising: identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit; generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model; and sending the tag information to a terminal provided with a first interface, whereas subcombination II does not. Subcombination II recites a data processing method, applicable to a terminal, and comprising: receiving tag information indicating an attention vehicle model of a target person sent by a server, wherein the attention vehicle model of the target person is determined by the server based on stay time length information of the target person for each of a plurality of vehicle models, whereas subcombination I does not. Subcombination I entails details regarding identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit; generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model; and sending the tag information to a terminal provided with a first interface, where subcombination II entails details regarding receiving tag information indicating an attention vehicle model of a target person sent by a server, wherein the attention vehicle model of the target person is determined by the server based on stay time length information of the target person for each of a plurality of vehicle models, which shows how subcombination I is a different embodiment that subcombination II, but are usable together. See MPEP § 806.05(d).
The specification describes various embodiments of different systems. For example, paragraph 0045, describes “FIG. 1A is a first schematic diagram illustrating an implementation process of a data processing method according to an example of the present application;” and paragraph 0059 describes “As shown in FIG. 1A, according to the method, at step S1010, the server may identify a target person from a captured video stream to obtain stay time length 
The specification discloses several embodiments describing different processes. The appearances of the phrases "other embodiments,” “exemplary embodiments,” “some embodiments” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s): identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit; generating tag information indicating an attention vehicle model of the target person based on the stay time length information for each vehicle model; and sending the tag information to a terminal provided with a first interface.
wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining 
wherein determining the attention vehicle model of the target person based on the stay time length information for each vehicle model comprises: determining an overall-attention vehicle model of the target person based on an accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in a current visit and at least one historical visit within a preset time period; wherein the tag information comprises information of the overall-attention vehicle model of the target person; sending the tag information to the terminal comprises: sending a person-details updating message to the terminal, wherein the person-details updating message comprises the tag information, so that the terminal updates a person-information interface of the target person.
wherein determining the overall-attention vehicle model of the target person based on the accumulated stay time for which the target person stays in a vehicle model area corresponding to each of the plurality of vehicle models in the current visit and the at least one historical visit within the preset time period, comprises: obtaining historical accumulated-stay-time information of the target person in the vehicle model area corresponding to each of the plurality of vehicle models in the at least one historical visit within the preset time period; 
wherein identifying a target person from a captured video stream to obtain stay time length information of the target person for each of a plurality of vehicle models during at least one visit, further comprises: performing identification processing on a captured video stream to obtain at least one image frame in which the target person appears in at least one visit; and determining a stay time length of the target person for each of the plurality of vehicle models based on capturing time of the at least one image frame in which the target person appears and location information of the target person in each image frame.
wherein determining the stay time length of the target person for each of the plurality of vehicle models comprises: obtaining time information and location information corresponding to each appearance of the target person in the at least one image frame; determining the vehicle model area corresponding to each appearance based on the location information of each appearance of the target person and the vehicle model areas corresponding to the plurality of vehicle models; and determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance.
wherein determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each 
wherein determining the stay time length of the target person for each of the plurality of vehicle models based on the time information corresponding to each appearance and the vehicle model area corresponding to each appearance comprises: in response to that the time difference between the adjacent appearances of the target person is greater than the preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time length of the target person for the corresponding vehicle model area.
Invention II includes at least the following distinct feature(s): A data processing method, applicable to a terminal, and comprising: receiving tag information indicating an attention vehicle model of a target person sent by a server; and wherein the attention vehicle model of the target person is determined by the server based on stay time length information of the target person for each of a plurality of vehicle models.
receiving a person-details updating message of the target person sent by the server, wherein the person-details updating message comprises information of an overall-attention vehicle model of the target person; and updating a person-information interface of the target person based on the person-details updating message.
must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683